Citation Nr: 0213867	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating in excess of 50 
percent for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is manifested
by depression, irritability, anxiety, nightmares, flashbacks, 
some sleep disturbance, and occasional panic attacks, and 
normal speech, normal thought process, memory within normal 
limits, and spatial orientation. 

2.  The veteran's ability to establish and maintain effective 
or favorable relationships with people is not severely 
impaired solely due to his PTSD.  The veteran's 
psychoneurotic symptoms are not of such severity and 
persistence that they result in severe impairment in the 
veteran's ability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a higher initial rating in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2001); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

The Board notes that during the pendency of this appeal, 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a)).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  

The requirements under the VCAA have been met.  The veteran 
has been provided with adequate notice as to the evidence 
needed to substantiate his claim and the reason the claim was 
denied.  The RO provided the veteran with a copy of the July 
2000 rating decision as well as the December 2000 Statement 
of the Case and January 2002 Supplemental Statement of the 
Case.  The RO provided the veteran with notice of the VCAA in 
a March 2001 letter.  Therein, the RO informed the veteran 
that it would consider any information or medical evidence 
provided by the veteran in connection with his claim.  The RO 
also listed the evidence in its possession and informed the 
veteran that it would assist the veteran in obtaining any 
outstanding evidence identified by the veteran.  In April 
2001, the veteran responded through his representative that 
he had no additional evidence to submit and requested that 
his case be returned to the Board.

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Most recently, the veteran was afforded VA examinations in 
May 2000 and October 2001.  The RO obtained treatment records 
from Columbia VA Medical Center.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.

As such, the VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise this claimant further as to the 
division of responsibilities between VA and the claimant in 
obtaining evidence appears to be moot.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) ("Both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  
Based on the foregoing, the Board concludes that the duties 
to notify and assist have been satisfied, and the Board will 
proceed with appellate review.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7.


Analysis

The history of this appeal shows that following a February 
1999 Board Remand for further development, the veteran was 
granted service-connection for post-traumatic stress disorder 
(PTSD) and was assigned a 50 percent rating effective from 
January 1995.  The veteran filed a Notice of Disagreement to 
the initial rating in October 2000, which initiated the 
instant appeal.  The Board notes that the RO considered the 
veteran's disability picture under both the old and the new 
criteria for rating mental disorders as the veteran filed his 
original claim prior to changes made in the regulations.  
Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless otherwise provided.  As discussed below, the 
Board does not find that either the new or the old criteria 
is more favorable to he veteran in this case, and in fact, 
the Board has determined that the currently assigned 50 
percent rating is appropriate under either criteria.

Under criteria for rating psychiatric disabilities in effect 
prior to November 7, 1996, a 50 percent rating is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in a considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1995).

A 70 percent evaluation for PTSD is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under criteria for rating psychiatric disabilities which 
became effective on and after November 7, 1996, a 50 percent 
rating is prescribed for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Based on a review of the evidence of record, the Board finds 
that the veteran's post-traumatic stress disorder (PTSD) more 
closely approximates the criteria for the currently assigned 
50 percent rating under Diagnostic Code 9411, and that the 
preponderance of the evidence is against assignment of a 
rating in excess of 50 percent at this time under either the 
old or new criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1995 & 2001).  

The veteran was afforded a VA examination in May 2000.  At 
that time, the veteran reported a history of alcohol abuse 
since 11 years of age which had resulted in his incarceration 
and entrance into several substance abuse programs.  The 
veteran reported that he initially had nightmares every night 
after returning from Vietnam, but presently had nightmares 
about once every three months.  The examiner noted that it 
was difficult to assess the veteran's depression since most 
of the records showed that since Vietnam, the veteran had 
been drinking continuously.  

The mental status examination revealed that the veteran's 
speech was normal in rate, rhythm, and volume with no 
illogical or obscure speech pattern.  He denied any illogical 
thinking or impairment of thought process or communication.  
He indicated that he felt that people were out to get him and 
that he heard voices, but the examiner observed that the 
veteran did not show a systemized delusion.  The veteran 
reported that he had visual hallucinations, but that they 
were not continuous.  He related that he had angry outbursts 
which prevented him from owning a gun.  The examiner observed 
that the veteran showed no inappropriate behavior during the 
examination.  He denied any suicidal or homicidal thoughts, 
plans, or intent.  The examiner noted that the veteran had 
the ability to maintain his personal hygiene and other basic 
activities of daily living.  During the examination, he was 
oriented to time, place, and person, although he did not give 
the correct order of presidents in which they served.  He 
claimed that he had an impaired memory, but the examiner 
noted that he was able to remember 4/4 items immediately and 
3/4 items after five minutes.  The veteran denied any 
obsessive or ritualistic behavior that interfered with his 
routine activities.  He reported that he had panic attacks a 
couple of times a year.  He complained that was often 
depressed for which he took medication.  He also complained 
of anxiety but he took no medication for this.  Regarding his 
impulse control, he stated that he used to have angry 
outbursts or problems controlling his impulses; however, he 
stated that "[he] gave that up" and now took a short walk 
or would drink a beer.  The veteran also complained of sleep 
disturbances and that without taking sleeping pills he could 
not sleep.  Other symptoms and the extent that they 
interfered with the veteran's activities, the veteran 
attributed his flashbacks, nightmares, and depression as one 
reason why he was not able to work after working as a 
mechanic for 26-27 years, and now lived on Social Security 
disability.

The examiner concluded that the veteran had signs and 
symptoms of PTSD manifested by recurrent and intrusive 
distressing recollections and dreams of the events that 
happened when he was in Vietnam.  He manifested psychological 
distress to Vietnam triggers and attempted to avoid them.  He 
had some marked diminished interest in significant 
activities, which resulted in some isolation and withdrawal.  
He had had several failed marriages which were affected by 
his nightmares and flashbacks, and he had tried to detach 
himself from people that he cared for, and also showed some 
restricted affect to somebody close to him.  

The veteran was re-examined in October 2001.  He reported 
that he had been hospitalized multiple times since his last 
examination for seizures which he claimed were accompanied by 
intrusive recollections involving his combat experiences.  He 
also reported that he experienced flashbacks approximately 
once a month.  The examiner noted that the veteran had 
recently been admitted to a substance abuse program.  The 
veteran related that he would continue to drink.  He stated 
that he had no intention of discontinuing his alcohol 
consumption because it helped with his chronic pain, and also 
reported periodic binge drinking in response to stress.  When 
asked to identify the stressors, he stated that going to the 
mailbox and finding bills was stressful.  The examiner noted 
that records indicated that the veteran had requested 
admission to a medical center to deal with the breakup from a 
girlfriend and difficulties with his probation officer.  
During that time he also reported suicidal ideations but they 
were associated with the terrorist bombings in New York.  
Apparently, he did not associate the event with past 
memories, rather, he was tired of hearing people talk about 
it.  He remained unemployed over the previous year which he 
attributed to his medical conditions and stated that he 
believed that the ability to work would improve his 
psychiatric functioning.  The examiner noted that the veteran 
reported that he had an active social life that involved 
almost twice-daily journeys to a local diner for meals with 
friends.  He also reported that he had begun traveling with 
his friends to surrounding towns and that he enjoyed putting 
together models.  He had begun a romantic relationship and 
anticipated moving to Kentucky with his partner.  He denied 
any assaultive behavior or suicidal gesture since his last 
examination, but complained of sleep disturbances and 
irritability.  The examiner noted that there were no 
indications of hypervigilance and that the veteran did not 
report an exaggerated startle response.  The examiner further 
noted that the veteran reported PTSD symptomatology 
consistent with his prior examinations with the only 
indicator of increased distress being more frequent anxiety 
episodes.  

The mental status examination revealed findings similar to 
the previous examination with the exception of noted 
deficiencies in hygiene.  Also, the veteran smelled of 
alcohol but had not appeared to be intoxicated.   The 
examiner concluded that the veteran's complaints of periodic 
episodes of anxiety that included intrusive combat memories 
had many qualities commonly associated with panic attacks.  
The veteran believed the episodes had increased in frequency.  
The examiner noted that the frequency might have increased 
slightly, but there was presently little data to support a 
significant increase in the severity of these episodes.  The 
examiner noted that the veteran's psychosocial functioning 
had not appeared to be comprised to a greater degree when 
compared to previous examinations.  The examiner further 
noted that as reported by the veteran, his primary stressors 
appeared to be his physical limitations and legal concerns 
rather then a psychiatric impairment.  The examiner concluded 
that despite the veteran's statements to the contrary, it was 
difficult to obtain evidence that his negative affect was 
unrelated to his abuse of a psychoactive substance.  Thus, 
according to the examiner, there has been little change in 
the severity of the veteran's symptoms other than a slight 
increase in the frequency of anxiety episodes which could not 
be disassociated from the veteran's abuse of alcohol.  

VA treatment records and Department of Corrections records 
show that the findings reported on the May 2000 and October 
2001 examination reports accurately describe and reflect the 
severity of the veteran's PTSD symptoms.

The Board finds that the symptomatology demonstrated on both 
VA examinations are consistent with the currently assigned 50 
percent rating under the old and new criteria.  With 
consideration of the new criteria for a 50 percent rating, 
the Board notes that the evidence does not show deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking or mood due to PTSD related symptoms.  The 
evidence does not show suicidal ideation, obsessional 
rituals, or abnormal speech.  While the most recent examiner 
did find depression and occasional panic attack episodes, the 
examiner did not indicate that either symptom was near 
continuous and affected the veteran's ability to function 
independently.  Further, spatial disorientation has not been 
demonstrated.  While the veteran may experience some 
difficulty in adapting to stressful circumstances, and may 
have some difficulty in establishing effective work and 
social relationships, the record does not show an inability 
to establish and maintain effective relationships.  On most 
recent examination he reported that he was unable to work due 
to his medical conditions and has repeatedly indicated that 
his PTSD plus several other physical conditions prevented him 
from becoming employed.  He also stated on most recent 
examination that he had an active social life and that he had 
recently developed a romantic relationship.  Further, the 
most recent examiner indicated that overall the veteran's 
psychosocial functioning did not appear to be compromised to 
a greater degree when compared to previous examinations 
despite the veteran's report of increased anxiety and/panic 
attacks.  Finally, it is notable that the most recent 
examiner also concluded that the veteran's primary stressors 
appeared to be his physical limitations and legal concerns 
rather than psychiatric impairment.  

Based on the foregoing, not only does the Board find that an 
increase is not warranted under the revised rating criteria, 
the Board also finds that an increase is not warranted under 
the old criteria.  Overall, the evidence does not show that 
the veteran's symptoms are of such severity and persistence 
such that there is severe impairment in the veteran's ability 
to obtain or retain employment.  The veteran has reported 
that he has been fired from multiple jobs due to his alcohol 
abuse.  Social Security records show that the veteran 
reported that his bilateral carpal tunnel syndrome had 
rendered him unemployable because he was no longer able to 
handle his mechanic tools.  Further, on most recent 
examination and in several statements the veteran indicated 
that he has numerous physical limitations that interfered to 
a significant degree with his ability to work.  Under the old 
criteria, the 50 percent rating is an acknowledgment that the 
veteran's service-connected psychiatric disorder is 
productive of considerable social and occupational 
impairment.  Based on a review of the record, however, the 
Board is unable to conclude that severe impairment in these 
areas is shown to be due to symptoms related to PTSD.  The 
veteran is not entitled to a 70 percent evaluation under the 
old criteria.  38 C.F.R.    § 4.132, Diagnostic Code 9411 
(1995).    

Finally, the Board notes that the May 2000 VA examiner 
assigned a Global Assessment of Functioning (GAF) score of 
41.  The October 2001 VA examiner assigned a GAF score of 45.  
The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A GAF score of 
41 to 50 reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  While 
the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case, 
and as outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, a 50 
percent evaluation is appropriate in this case. 

Further, the Board notes that the United States Court of 
Appeals for the Federal Circuit Court has held that 38 
U.S.C.A. § 1110, when read in light of its legislative 
history, does not preclude a veteran from receiving 
compensation for alcohol or drug-related disabilities arising 
secondarily from a service-connected disability, or from 
using alcohol or drug-related disabilities as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F.3d 1368, 1377-81 (Fed. Cir. 2001).  
However, the veteran has on multiple occasions indicated that 
his alcohol abuse began before service, and while he has 
reported increased drinking in Vietnam and in engaging in 
periodic binge drinking in response to stress such as that 
due to financial problems, he also indicated that his alcohol 
consumption helped with his chronic pain due to multiple 
physical problems and has not related an increase in alcohol 
consumption overall to an increase in PTSD symptomatology.  
As such, the Board does not find this to be a basis for a 
higher evaluation in this case.

The Board has considered assigning staged ratings, but the 
veteran's symptoms have not been shown to be manifested by 
greater than the criteria associated with a 50 percent 
evaluation during any portion of the appeal period.  
Accordingly, a staged rating is not in order, and a 50 
percent rating is appropriate for the entire period of the 
veteran's appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Finally, any limits on the veteran's employability due to his 
PTSD have been contemplated in the award of a 50 percent 
rating under Diagnostic Code 9411.  The record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A higher initial rating in excess of 50 percent for service-
connected post-traumatic stress disorder is denied. 



		
	S. L. Kennedy
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

